DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed on 10/13/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 10 and 17, the currently added limitation in claims 1, 10 and 17 is the same limitation rejected in the previous claim 6 (now cancelled) and the partial limitation of previous claim 9.
The Applicant’s argument is as follow:
“In the rejection, it was suggested that D1's opaque glass 142 and transparent glass 144 are together equivalent to the "glass housing wall" of claim 2.  In the rejection of former claim 6, it was conceded that none of D1-D4 teach a textured surface on one of the two glass layers. However, D5 was cited in an attempt to make up for the deficiencies of D1-D4.  In particular, it was suggested that D5's 28 has texture (citing paragraph 35 and FIG. 2), and that it would be obvious to incorporate D5's texture into D1's glass layers. 
However, even if D1's opaque glass 142 and/or transparent glass 144 were modified to have texture based on D5, the texture would not be "embedded between the first and second layers of glass," as recited in claim 2 as presently amended. Instead, D5 teaches texture in the form of decorative sheets 208 that are on the rear outer surface of charger housing 12 (see paragraphs 34 and 35, and FIG. 2). Therefore, if D1's glass layers were modified to include texture, the texture would be present on an outer surface of layer 142 or 144, not "embedded between" layers 142 and 144.”.

The Examiner respectfully disagrees with the Applicant.  The suggestion of D5 was to show textured/protruding surface has been commonly known and was applied to modify the product of D1/D4 and not to modify the product of D5.  Therefore, as resulted from the modification, the textured protruding surface would be embedded between the first and second layers of glass of D1/D2/D3/D4 to substitute the logo 30 of D1/D2/D3/D4.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 5, 7-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. U.S. Patent 8,824,140 (hereinafter D1) in view of Clearly et al. U.S. Pub. 2017/0129218 (hereinafter D2) and Wermbter et al. U.S. Pub. 2006/0118102 (hereinafter D3) and in further view of Garelli et al. U.S. Pub. 2012/0050975 (hereinafter D4) and in further view of Miller et al. U.S. Pub. 2018/0262029 (hereinafter D5).

Regarding claim 2, D1 teaches an electronic device (shown in figure 12) having opposing front (280; figure 10) and rear faces (opposite of 280; figure 10), comprising: 
a display (component sits in opening 62; see column 12, lines 13-15) on the front face; and 
a glass housing wall (142 + 144; figure 12; see paragraph bridging columns 11-12) on the rear face, wherein the glass housing wall is formed from a first layer (142; figure 12) of glass and a second layer (144; figure 12) of glass.

However, D1 does not specifically teach that the glass layers are joined with chemical bonds at a diffusion-bonding interface.

D2, in the same field of endeavor, teaches a glass article (100; figure 1), wherein the glass housing wall is formed from a first layer of glass (104; figure 1) and a second layer of glass (106; figure 1) that are joined at a diffusion-bonding interface (102; figure 1; see par [0023]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a diffusion-bonding interface (102; figure 1 of D2) between the glass layers of D1, as suggested by D2, optimize the bonding between the two glass layers of D1.   

D3, in the same field of endeavor, shows the common bonding application of chemical bonds at a diffusion bonding interface (see par [0032] and figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further involve diffusion bonding of D1/D2 with chemical bonding, as suggested by D3, to further enhance the sturdiness of said bonding.

However, D1 does not teach the glass housing wall has first and second regions of first and second different respective appearances and comprises a coating layer that is embedded between the first and second glass layers and wherein the coating layer overlaps the first region and does not overlap the second region.

D4, in the same field of endeavor, teaches an electronic device (10; figure 1B) a housing (12a; figures 1B and 15) that includes a glass housing wall (26; figures 15 and 16) has first (140; figure 16) and second regions (regions to the left and right of 140; figure 16) of first and second different respective appearances (see figures 15-16) and comprises a coating layer (logo 30; figures 1B, 15 and 16) that is embedded between a first (26; figure 16) and a second layer (84; figure 16) and wherein the coating layer (30; figure 15) overlaps the first region (140; figure 16) and does not overlap the second region.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a coating layer that embedded between the first and second glass layers of D1 such that the glass housing wall of D1 would have first and second regions of first and second different respective appearances and wherein the coating layer overlaps the first region and does not overlap the second region, as suggested by D4, for aesthetic or identification purpose with said coating layer or logo.

However, D1/D2/D3/D4 does not further teach that the first layer of glass has a textured surface comprising protruding surface structures that are embedded between the first and second layers of glass. 

D5, in the same field of endeavor, teaches an electronic device having a decoration comprises a textured protruding surface (see par [0035]) of the outer layer (28: figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the logo of D1/D2/D3/D4 with a textured protruding surface, as suggested by D5, for achieve desired decorative purpose.  Such substitution would result in the first layer of glass has a textured surface comprising protruding surface structures that are embedded between the first and second layers of glass of D1/D2/D3/D4.  

Regarding claim 5, D1/D2/D3/D4/D5 also teaches the electronic device defined in claim 22, wherein the coating layer of the first region is configured to form a logo (see rejection of claim 2).

Regarding claim 7, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device defined in claim 2.
However, D1 does not further teach a polymer layer on the glass housing wall that overlaps the first and second regions.
D4, in the same field of endeavor, teaches an electronic device, which further comprising a polymer layer (surface of 26; figure 16; also see par [0058] “..plate 26”.  Par [0058] also indicates “surfaces such as surfaces 26 and 28 maybe formed from material such as …composite”.  Thus, the “polymer layer” here is only the surface of 26…NOT the entire plate 26.  And Par [0067] indicates “plate 26 may be formed from one or more layers of materials…”.  So clearly, the surface material of 26 is different from the entire plate body of 26.) on the glass housing wall (body of 26; figure 16) that overlaps a first (region 140; figure 16) and second regions (regions to the left and the right of 140; figure 16).  

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a polymer layer on the glass housing of wall of the electronic device of D1/D2/D3/D4/D5, as further suggested by D4, to further provide outer aesthetic effect to said electronic device.

Regarding claim 8, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device of claim 7.
However, D1/D2/D3/D4/D5 does not specifically teach said polymer layer is opaque.
Even though, D1/D2/D3/D4/D5 does not specifically teach said polymer layer is opaque, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to choose an opaque polymer material for said polymer layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, in this case, for aesthetic purpose.  In re Leshin, 125 USPQ 416.

	Regarding claim 9, as mentioned above, D1/D2/D3/D4/D5 also teaches the electronic device of claim 2, wherein the textured surface (as the result of the modification) overlaps the first region and does not overlap the second region.
	

Regarding claim 10, D1 teaches an electronic device (shown in figure 12) having opposing front (280; figure 10) and rear faces (opposite of 280; figure e10), comprising: 
a display (component sits in opening 62; see column 12, lines 13-15) on the front face; and 
a glass housing wall (142 + 144; figure 12; see paragraph bridging columns 11-12) on the rear face, wherein the glass housing wall is formed from 3glass portions, the glass portions comprise first and second glass layers (142 + 144; figure 12; see paragraph bridging columns 11-12).

However, D1 does not specifically teach that the glass portions of said glass housing wall that are joined with chemical bonds at a diffusion-bonding interface.

D2, in the same field of endeavor, teaches a glass article (100; figure 1), wherein the glass housing wall is formed from a first layer of glass (104; figure 1) and a second layer of glass (106; figure 1) that are joined at a diffusion-bonding interface (102; figure 1; see par [0023]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a diffusion-bonding interface (102; figure 1 of D2) between the glass layers of D1, as suggested by D2, optimize the bonding between the two glass layers of D1.   

D3, in the same field of endeavor, shows the common bonding application of chemical bonds at a diffusion bonding interface (see par [0032] and figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further involve diffusion bonding of D1/D2 with chemical bonding, as suggested by D3, to further enhance the sturdiness of said bonding.

	However, D1 does not teach that the rear surface of said glass housing wall has an embedded cavity.

D4, in the same field of endeavor, teaches an electronic device (10; figure 1B) a housing (12a; figures 1B and 15) that includes a glass housing wall (26; figures 15 and 16) with embedded cavity (140; figure 16).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an embedded cavity inside or underneath the glass layer (142) of D1, as suggested by D4, for accommodating a decoration or logo for aesthetic or logo identification purpose.

However, D1/D2/D3/D4 does not further teach that the first layer of glass has a textured surface comprising protruding surface structures, and the surface texture is interposed between the first and second glass layers. 

D5, in the same field of endeavor, teaches an electronic device having a decoration comprises a textured protruding surface (see par [0035]) of the outer layer (28: figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the logo of D1/D2/D3/D4 with a textured protruding surface, as suggested by D5, for achieve desired decorative purpose.  Such substitution would result in the first layer of glass has a textured surface comprising protruding surface structures that are embedded between the first and second layers of glass of D1/D2/D3/D4.  


Regarding claim 11, as mentioned above, D1 in view of D2/D3/D4/D5 teaches the electronic device defined in claim 10.
However, D1 does not teach the glass housing wall has first and second regions of first and second different respective appearances and wherein the first region overlaps the embedded cavity.  

D4, in the same field of endeavor, teaches a glass housing wall (26; figures 15-16) having first (140; figure 16) and second regions (regions to the left and right of 140; figure 16) of first and second different respective appearances (see figures 15-16) and wherein the first region overlaps the embedded cavity (140; figure 16).
  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the glass housing wall of D1 such that it would have first and second regions of first and second different respective appearances and wherein the first region overlaps the embedded cavity, as suggested by D4, in order to accommodate an embedded decoration or a logo.

Regarding claim 12, as mentioned above, D1/D2/D3/D4 teaches the electronic device defined in claim 11 wherein the glass portions include two glass layers joined with chemical bonds at a first diffusion-bonding interface.

However, D1 does not teach the glass portions include a third glass layer, wherein the second glass layer is interposed between the first and third glass layers and has an opening that forms the cavity, wherein the first and second glass layers are joined with chemical bonds at a first diffusion-bonding interface, and wherein the second and third glass layers are joined with chemical bonds at a second diffusion-bonding interface.

D4, in the same field of endeavor, also suggests layers including first (26; figure 16), second (138; figure 16), and third layers (84; figure 16), wherein the second layer (138) is interposed between the first and third layers and has an opening (140; figure 16) that forms the cavity.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an additional glass layer interposed between the two glass layers of D1, such that 
the additional glass layer (equivalent of the claimed 2nd layer) would be interposed between the first and third glass layers (equivalent of the two glass layers of D1) and has an opening that forms the cavity, as suggested by D4, such that the first and second glass layers would be joined with chemical bonds at a first diffusion-bonding interface, and wherein the second and third glass layers would be joined with chemical bonds at a second diffusion-bonding interface, for the same reasons stated in the above rejection of claim 10, to further enhance overall structural integrity of said electronic device.

Regarding claims 13 and 16,  D1/D2/D3/D4/D5 also teaches the electronic device defined in claim 12 further comprising a coating layer (= the accommodated decoration/logo mentioned in above rejection of claim 10) in the embedded cavity.
 
Regarding claim 17, D1 teaches an electronic device (shown in figure 12), comprising: 
a housing (54; figure 12) that includes a glass housing wall (142 + 144; figure 12; see paragraph bridging columns 11-12), wherein the glass housing wall is formed from glass structures, the glass structures comprises first and second glass layers (142 + 144; figure 12; see paragraph bridging columns 11-12); and electrical components (see paragraph bridging columns 6-7; components 70) surrounded by the housing.  
Note:  According to column 1, lines 55-65 of D1 “It will be understood that the enclosure can be formed of glass but does not need to have any transparent portion. In other words, the entire glass enclosure can be opaque. In other embodiments, the glass enclosure can be fully transparent or partially transparent or translucent.”

However, D1 does not specifically teach that the glass structures of the glass housing wall are joined with chemical bonds at a diffusion-bonding interface.

D2, in the same field of endeavor, teaches a glass article (100; figure 1), wherein the glass housing wall is formed from a first layer of glass (104; figure 1) and a second layer of glass (106; figure 1) that are joined at a diffusion-bonding interface (102; figure 1; see par [0023]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a diffusion-bonding interface (102; figure 1 of D2) between the glass layers of D1, as suggested by D2, optimize the bonding between the two glass layers of D1.   

D3, in the same field of endeavor, shows the common bonding application of chemical bonds at a diffusion bonding interface (see par [0032] and figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further involve diffusion bonding of D1/D2 with chemical bonding, as suggested by D3, to further enhance the sturdiness of said bonding.

However, D1 does not teach that the glass housing includes embedded decoration.

D4, in the same field of endeavor, teaches an electronic device (10; figure 1B) a housing (12a; figures 1B and 15) that includes a glass housing wall (26; figures 15 and 16) with embedded decoration (logo 30; figures 1B, 15 and 16).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further embed a decoration (such as a logo) inside or underneath the glass layer (142) of D1, as suggested by D5, for aesthetic or logo identification purpose with said embedded decoration or logo.

However, D1/D2/D3/D4 does not further teach that the first layer of glass has a textured surface comprising protruding surface structures, and the surface texture is interposed between the first and second glass layers. 

D5, in the same field of endeavor, teaches an electronic device having a decoration comprises a textured protruding surface (see par [0035]) of the outer layer (28: figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the logo of D1/D2/D3/D4 with a textured protruding surface, as suggested by D5, for achieve desired decorative purpose.  Such substitution would result in the first layer of glass has a textured surface comprising protruding surface structures that are embedded between the first and second layers of glass of D1/D2/D3/D4.

Regarding claim 18, as mentioned above, D1 in view of D2/D3/D4 teaches the electronic device defined in claim 17.
However, D1 does not teach the glass housing wall has first and second regions of first and second different respective appearances and wherein the first region overlaps the embedded decoration.  

D4, in the same field of endeavor, teaches a glass housing wall (26; figures 15-16) having first (140; figure 16) and second regions (regions to the left and right of 140; figure 16) of first and second different respective appearances (see figures 15-16) and wherein the first region overlaps the embedded decoration (logo 30; figure 15).
  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the glass housing wall of D1 such that it would have first and second regions of first and second different respective appearances and wherein the first region overlaps the embedded decoration, as suggested by D4, in order to form said embedded decoration (logo 30).  

Regarding claim 20, D1/D2/D3/D4 also teaches the electronic device defined in claim 17 wherein the electronic device has opposing front (280; figure 10 of D1) and rear faces (opposite of 280; figure 10 of D1), wherein the glass housing wall is on the rear face, and wherein the electronic device further comprises a display (component sits in opening 62; see column 12, lines 13-15 of D1) on the front face.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1/D2/D3/D4/D5 and in further view of Sivano De Sousa et al. U.S. pub. 2019/0223285 (hereinafter D6).
Regarding claim 3, as mentioned above, D1/D2/D3/D4 teaches the electronic device defined in claim 2.
However, D1/D2/D3/D4 does not specifically teach that the coating layer comprises inorganic dielectric.
D6, in the same field of endeavor, suggests the advantage of using inorganic dielectric material, since inorganic dielectric material helps heat dissipation (see par [0064]).
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the material of the coating layer of D1/D2/D3/D4 with an inorganic dielectric material, as suggested by D6, to increase heat dissipating capability.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1/D2/D3/D4/D5 in view of Jin et al. U.S. Patent 10,254,451 (hereinafter D7) and in further view of D6.
Regarding claim 4, as mentioned above, D1/D2/D3/D4 teaches the electronic device defined in claim 2. 
However, D1/D2/D3/D4 does not teach that the coating layer comprises a thin-film interference filter formed from a stack of inorganic dielectric layers.  

D7, in the same field of endeavor, teaches an electronic device having a logo comprising a stack of layers (see paragraph bridging columns 10-11; layers 72a and 72b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a stack of layers for forming the coating layer of D1/D2/D3/D4, as suggested by D7, so that the coating layer (logo) would have a cover layer on top of the logo layer to reduce or prevent deterioration of an aesthetic sense of the logo (see column 10, lines 4-8 D7).
However, D1/D2/D3/D4 does not specifically teach that said layers are made of inorganic dielectric material.

D6, in the same field of endeavor, suggests the advantage of using inorganic dielectric material, since inorganic dielectric material helps heat dissipation (see par [0064]).
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the material of the coating layer of D1/D2/D3/D4 with an inorganic dielectric material, as suggested by D6, to increase heat dissipating capability.

Regarding claim 14, as mentioned above, D1/D2/D3/D4 teaches the electronic device defined in claim 13, comprising a coating layer.
However, D1/D2/D3/D4 does not teach that the coating comprises a dielectric stack of inorganic dielectric layers.  
	D7, in the same field of endeavor, teaches an electronic device having a logo comprising a stack of layers (see paragraph bridging columns 10-11; layers 72a and 72b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a stack of layers for forming the coating layer of D1/D2/D3/D4, as suggested by D7, so that the coating layer (logo) would have a cover layer on top of the logo layer to reduce or prevent deterioration of an aesthetic sense of the logo (see column 10, lines 4-8 of D7).
However, D1/D2/D3/D4/D7 does not specifically teach that said layers are made of inorganic dielectric material.

D6, in the same field of endeavor, suggests the advantage of using inorganic dielectric material, since inorganic dielectric material helps heat dissipation (see par [0064]).
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the material of the coating layer of D1/D2/D3/D4/D7 with an inorganic dielectric material, as suggested by D6, to increase heat dissipating capability.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over D1/D2/D3/D4/D5 in view of D7.

Regarding claim 15, as mentioned above, D1/D2/D3/D4 teaches the electronic device defined in claim 13.
However, D1/D2/D3/D4 does not teach that the coating comprises metal.  
	D7, in the same field of endeavor, teaches a display device having an ink coating/logo layer comprising Al (aluminum) particles (column, lines 30-31).
		
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the ink material of D1/D2/D3/D4, with metal (aluminum) particles as ink material for said logo, as suggested by D7, for achieving different decorative purpose.

				Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841